16 B.R. 639 (1981)
In re AIRLIFT INTERNATIONAL, INC., Debtor.
INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACE WORKERS, et al., Plaintiffs,
v.
AIRLIFT INTERNATIONAL, INC., Defendant,
and
James Daniel Brock and William D. Seidle, as Co-Trustees of the Estate of Airlift International, Inc., Debtor, Intervenor Defendants.
Bankruptcy No. 81-00846-BKC-SMW, Adv. No. 81-0454-BKC-SMW-A.
United States Bankruptcy Court, S.D. Florida.
December 4, 1981.
*640 Timothy J. Norris, Miami, Fla., for trustees.
Robert E. Venney, Miami, Fla., for debtor. Joseph P. Manners and Dorian K. Damoorgian, Miami, Fla., for plaintiffs.

ORDER OF DISMISSAL WITH LEAVE TO AMEND
SIDNEY M. WEAVER, Bankruptcy Judge.
This Matter came before the Court on the motion to dismiss of James Daniel Brock and William D. Seidle, the co-trustees of the estate of this Debtor. The Court heard the argument of counsel for the parties.
The three-count complaint in this action sought a determination of the non-dischargeability under 11 U.S.C. § 523(a)(2) and (4) of certain obligations of the Debtor, a judgment for the amount of these obligations, and relief from the automatic stay. The co-trustees moved to dismiss the complaint on the grounds that 11 U.S.C. §§ 727 and 1141(d) render the concept of dischargeability inapplicable to corporate debtors and thus that the Plaintiffs are not entitled to a judgment from damages or for relief from the automatic stay. The Court agrees with the co-trustees. See In re Kuempel Co., 14 B.R. 324, 7 B.C.D. 1206 (Bkrtcy S.D.Ohio 1981). Accordingly, it is
ORDERED that the complaint is dismissed, without prejudice to the Plaintiffs establishing a claim by proof of claim and with leave to file an amended complaint within twenty days of the date of this Order to determine the validity, priority, and extent of any interest they may claim in the property of the Debtor's estate.